PER CURIAM.
In this workers’ compensation case, Claimant filed a petition for writ of certio-rari challenging an order of the Judge of Compensation Claims that appoints an expert medical advisor (EMA) under the authority of section 440.13(9), Florida Statutes (2011). The physical examination by the EMA, were it to take place, would constitute harm not remediable on appeal because Petitioner objects to being physically examined. But the facts before us demonstrate a disagreement in medical opinions, sufficient to warrant the objected-to examination such that the JCC, in ordering the EMA, has not departed from the essential requirements of law. Any harm that might result from the EMA’s being asked to opine on facts or issues of law that are not properly within the EMA’s purview can be fully remedied on plenary appeal. Therefore, this petition for writ of certiorari is DENIED.
ROBERTS, SWANSON, and BILBREY, JJ., concur.